





CITATION:
Lee v. Lee, 2011
          ONCA 506



DATE: 20110711



DOCKET: C52657



COURT OF APPEAL FOR ONTARIO



OConnor A.C.J.O., Cronk and Rouleau JJ.A.



BETWEEN



Alan Lee (also known as Edward Alan Lee)



Plaintiff (Appellant)



and



Cindy Lee
and Dr. Michael Chernick



Defendants (
Respondent
)



Alan Lee, in person



Amanda M. Chapman, for the respondent



Heard and released orally: July 6, 2011



On appeal from the order of Justice
          Paul Perell of the Superior Court of Justice, dated August 17, 2010.



ENDORSEMENT



[1]

We agree with the motion judge, for the reasons
    outlined by him at paragraph 4 of his reasons, that the appellant was precluded
    from proceeding with this tort claim against his former wife.

[2]

The final settlement of the matrimonial
    litigation between the parties, achieved at a time when the appellant knew and
    relied on the material facts surrounding the respondents conduct now
    complained of, is a full answer to the appellants tort action against the
    respondent.  The appellant knew, at the
    time of the matrimonial litigation, all the facts necessary to advance this
    tort claim against the respondent.  He
    failed to pursue this claim or to reserve his future right to do so when
    finally settling the matrimonial litigation.  In these circumstances, no genuine issue requiring a trial exists.

[3]

The appeal is dismissed.  The respondent is entitled to her costs of
    the appeal fixed in the amount of $3,000, inclusive of disbursements and
    applicable taxes.

D. OConnor A.C.J.O.

E.A. Cronk J.A.

Paul Rouleau J.A.


